SIMON, Justice.
This appeal from the judgment vacating and setting aside a temporary restraining order and recalling the rule nisi issued therein and denying a preliminary injunction, involves the same issues of law assigned in the case of City of Monroe v. Lousiana Public Service Commission, 233 La. 478, 97 So.2d 56, and our findings therein are equally applicable and controlling herein.
Accordingly, for the reasons assigned, the judgment of the district court is hereby reversed, annulled and set aside.